DETAILED ACTION
EXAMINER’S AMENDMENT
1.       The application has been amended as follows: 
Attorney agreed amend claim 69 and claim 71.
Regarding claim 69 (currently amended) A method for determining pupil size of a subject having closed eyelids, the method comprising;
transmitting light having a wavelength in a range of 750 nm-1000 nm toward a vitreous cavity of the subject using one or more light sources;
detecting, using one or more light detectors, a portion of the transmitted light exiting the subject's pupil through the subject's closed eye,
wherein the one or more light source comprises a non-inductive light source and/or a reflex inductive light source,
wherein said non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1000 nm and wherein said inductive light source is configured to transmit light having a wavelength in a range of 400 nm-700 nm.
         Regarding claim 71 (currently Amendment) The method of claim 70, further comprising transmitting inductive light 



Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/24/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 55-62 and 65-74 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 55,69 and 73  ,which include,
a device for pupil size and/or pupillary reflex assessment in a subject having closed eyelids, the device having one or more detectors configured to detect a portion of the transmitted light exiting the subject's pupil through the closed eye and  the one or more light source comprises a non-inductive light source and/or a reflex inductive light source and  non-inductive light source is configured to transmit light having a wavelength in a range of 750 nm-1000 nm and wherein said inductive light source is configured to transmit light having a wavelength in a range of 400 nm-700 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/8/2021